              IN THE UNITED STATES DISTRICT COURT FOR THE
                     WESTERN DISTRICT OF OKLAHOMA


    SUZETTE GRILLOT,                              )
                                                  )
                         Plaintiff,               )
                                                  )
    -vs-                                          )       Case No. CIV-19-0241-F
                                                  )
    STATE OF OKLAHOMA, ex rel.                    )
    UNIVERSITY OF OKLAHOMA                        )
    BOARD OF REGENTS, et al.,                     )
                                                  )
                         Defendants.              )

                                             ORDER

           Defendants James L. Gallogly and Jon Kyle Harper move to dismiss the
tortious interference with business relations claim (tortious interference claim). Doc.
no. 10. The tortious interference claim is the third of three claims alleged in this
action,1 and is alleged against the moving defendants only. Doc. no. 10. Plaintiff
Suzette Grillot responded to the motion, objecting to dismissal. Doc. no. 11.2
Gallogly and Harper (“defendants,” hereafter) filed a reply brief. Doc. no. 12.
           For the reasons set out in this order, the motion to dismiss will be granted.
                                           Discussion
           The tortious interference claim alleges:



1
 This action also alleges a claim under the Equal Pay Act, 29 U.S.C. §206(d)(1), against the State
of Oklahoma ex rel. University of Oklahoma Board of Regents (OU); and a claim against Gallogly
and Harper under 42 U.S.C. § 1983 for violation of plaintiff’s First Amendment rights.
2
 Plaintiff’s response brief is not in the required font size. See, LCvR7.1(d). Future filings, by any
party, which do not comply with this rule may be stricken. (This rule is not a mere technicality.
Using a small font size may allow a party to avoid page limits, although that did not happen here).
                  The acts of Defendants Gallogly and Harper against
                  Plaintiff tortiously interfered with [plaintiff’s] business
                  opportunities and contracts by retaliating against her and
                  punishing her for her constitutionally protected conduct,
                  as well as her gender.

Doc. no. 1, ¶ 71.
          The phrase “business opportunities and contracts,” as used within this claim,
is construed to refer to the roles and positions which plaintiff allegedly held at OU
and from which she was allegedly removed. Specifically, the complaint alleges that
plaintiff was: 1) dismissed from the position of Dean of the David L. Boren College
of International Studies; 2) dismissed from the position of Vice Provost of
International Programs at the University of Oklahoma; 3) removed from her role and
responsibilities as leader of the President’s Community Scholars Program (study
abroad programs); and 4) removed from her title, role and responsibilities associated
with the William J. Crowe, Jr., Chair in Geopolitics in the Department of
International and Area Studies. Doc. no. 1, ¶¶ 13, 26.
          Thus, the tortious interference claim alleges that Gallogly and Harper – as the
(now former) president of OU (Gallogly), and the senior vice president and provost
of OU (Harper)3 – interfered with plaintiff’s business opportunities and contracts
with OU when they removed plaintiff from the roles and positions described above.
          The motion asks the court to dismiss Gallogly and Harper from this claim on
two grounds: defendants’ immunity as state employees, an argument which is
considered under Rule 12(b)(1), Fed. R. Civ. P., because immunity implicates
jurisdiction; and failure to state a claim, an argument which is considered under Rule
12(b)(6), Fed. R. Civ. P.




3
    For defendants’ alleged titles, see, doc. no. 1, ¶¶ 10-11.

                                                    2
                                         1. Standards
       A Rule 12(b)(1) motion to dismiss for lack of subject matter jurisdiction may
take two forms: a facial attack challenging the complaint's allegations or a factual
attack challenging the facts upon which subject matter jurisdiction depends. Holt v.
United States, 46 F.3d 1000, 1002 (10th Cir.1995). Defendants do not state whether
their motion is intended as a facial or factual attack on jurisdiction, and it is not
completely clear how the motion should be characterized.4 Accordingly, the court
will set out the standards applicable to both types of Rule 12(b)(1) motions.
       “[A] facial attack on the complaint's allegations as to subject matter
jurisdiction questions the sufficiency of the complaint. In reviewing a facial attack
on the complaint, a district court must accept the allegations in the complaint as
true.” Id.    In contrast, “[w]hen reviewing a factual attack on subject matter
jurisdiction, a district court may not presume the truthfulness of the complaint's
factual allegations. A court has wide discretion to allow affidavits, other documents,
and a limited evidentiary hearing to resolve disputed jurisdictional facts under Rule
12(b)(1). In such instances, a court's reference to evidence outside the pleadings
does not convert the motion to a Rule 56 motion.” Id. at 1003 (internal citations
omitted).
       Applying either of these standards to the Rule 12(b)(1) portion of the motion,
the results stated in this order would be the same.
       The inquiry under Rule 12(b)(6) is whether the complaint contains enough
facts to state a claim for relief that is plausible on its face. Ridge at Red Hawk,
L.L.C. v. Schneider, 493 F.3d 1174, 1177 (10th Cir., 2007), quoting Bell Atlantic


4
 Defendants’ arguments keep to the pleadings, with one exception. The exception is an argument
concerning ratification by the Board of Regents, which goes beyond the face of the pleadings but
as to which defendants cite no supporting evidence in their moving brief, waiting until their reply
brief to do so.

                                                3
Corp. v. Twombly, 550 U.S. 544, 547 (2007). To survive a motion to dismiss under
Rule 12(b)(6), a plaintiff must nudge his claims across the line from conceivable to
plausible. Id. The mere metaphysical possibility that some plaintiff could prove
some set of facts in support of the pleaded claims is insufficient; the complaint must
give the court reason to believe that this plaintiff has a reasonable likelihood of
mustering factual support for these claims. Ridge at Red Hawk, 493 F.3d at 1177.
In conducting its review, the court assumes the truth of the plaintiff’s well-pleaded
factual allegations and views them in the light most favorable to the plaintiff. Id.
Pleadings that are no more than legal conclusions are not entitled to the assumption
of truth; while legal conclusions can provide the framework of a complaint, they
must be supported by factual allegations. See generally, Ashcroft v. Iqbal, 556 U.S.
662, 677-79 (2009). When there are well-pleaded factual allegations, a court should
assume their veracity and then determine whether they plausibly give rise to an
entitlement to relief. Id.
                             2. Immunity Under the OGTCA
      Defendants argue that as alleged state employees (employees of OU), they are
entitled to immunity under the Oklahoma Governmental Tort Claims Act (OGTCA).
      To enjoy immunity from suit as a state employee, the employee’s relevant acts
must be acts within the scope of his employment. As defined in the OGTCA, “scope
of employment” means:
             performance of an employee acting in good faith within
             the duties of the employee’s office or employment or of
             tasks lawfully assigned by a competent authority…but
             shall not include corruption or fraud.

51 O.S. Supp. 2019 § 152(12). Thus, an employee who allegedly acts in bad faith is
not entitled to immunity.
      Defendants contend that their alleged acts of interference (removing plaintiff
from various positions or responsibilities at OU) are, by their nature, acts which are

                                          4
necessarily within the scope of defendants’ employment. Defendants also argue that
the tortious interference claim does not allege “bad faith” per se on the part of
Gallogly or Harper.5         The tortious interference claim, however, incorporates
numerous alleged facts (doc. no. 1, ¶¶ 12-59) by which plaintiff intends to show that
defendants acted in bad faith when they interfered with plaintiff’s business
opportunities and contracts with OU.                 Relying on these underlying acts, the
complaint alleges that defendants interfered with plaintiff’s business opportunities
and contracts with OU “by retaliating against her and punishing her for her
constitutionally protected conduct, as well as her gender.” Id. at ¶ 71. Given all of
these allegations, defendants’ arguments are unpersuasive.
       Defendants also make a ratification argument (ratification by the Board of
Board of Regents) in an effort to demonstrate that their alleged acts of interference
were acts within the scope of their employment. As already pointed out, defendants’
moving brief cites no evidence of such ratification. Defendants cite evidence of
ratification in their reply brief, but at that stage plaintiff had no opportunity to
respond to their evidence. Furthermore, even if the court were to consider the
evidence cited for the first time in defendants’ reply brief (an internet address where
the Board of Regents’ Minutes for January 30, 2019, can be found) the cited minutes
do not cover all of the acts of interference which are alleged in support of the tortious
interference claim. The reference to plaintiff Grillot on p. 36407 of the minutes
relates to “deleted titles Dean of College of International Studies and Vice Provost
for International Programs.” But these are not the only positions and responsibilities
which the complaint alleges were interfered with.




5
 The complaint uses the term “bad faith” in ¶68, but that paragraph is not incorporated by reference
in the tortious interference claim.

                                                 5
      For these and other reasons, at least at this early stage, the court declines to
dismiss the tortious interference claim on immunity grounds. (In the nature of
things, it is hard to imagine that these individual defendants were not acting within
the scope of their employment with respect to all of the matters complained of by
the plaintiff, but, in light of the Rule 12(b)(6) dismissal of the tortious interference
claim against these defendants, it is not necessary to dwell further on this point.)
                             3. Failure to State a Claim
      Defendants’ other argument for dismissal is that the tortious interference
claim does not state a plausible claim for relief because an agent of a principal cannot
be held liable for interfering with a contract between the principal and a third party.
See, Martin v. Johnson, 975 P.2d 889, 896 (Okla. 1998). That is exactly what is
alleged here: Gallogly and Harper, the agents (or employees) of the principal (OU),
allegedly interfered with a contract (or business opportunity) between the principal
(OU) and a third party (plaintiff Grillot). Thus, to the extent that the general rule
operates, the tortious interference claim fails.
      There is an exception to the rule which applies if the agent was acting against
the interest of the principal and in furtherance of the interests of the agent. As stated
in Martin, in prior cases which had set out the rule noted above, the Court had not
addressed “whether an agent could be held personally liable on an interference with
contract claim if the agent was acting against the interests of the principal and in
furtherance of interests of the agent.” Id. Martin addressed that issue, stating that
“If an employee acts in bad faith and contrary to the interests of the employer in
tampering with a third party’s contract with the employer we can divine no reason
that the employee should be exempt from a tort claim for interference with contract.”
Id. at 896-97. Martin cited a number of cases from other jurisdictions which agree
with it on this point. Among those cases, several emphasize that for liability to exist
in this situation, the agent must have acted in his own personal interest rather than

                                           6
in the interests (or perceived interests) of his employer. Id. at 897, n.8. For example,
Martin cites Murray v. St. Michael’s College, 667 A.2d 294 (Vt. 1995), as a case
which held that the “key factor” is whether defendants were acting outside the scope
of their employment to further their own interests. Id. at 897, n.8.6
       This discussion in Martin makes clear that for the exception to the general rule
to apply with the result that the tortious interference claim alleged in this action
survives, the agent accused of tortious interference must have acted against the
interest of the principle and in furtherance of the agent’s own, personal interest.
Moreover, to show that the agent was acting in his own interests requires more than
a showing of bad faith; plaintiff must show that the agent was acting contrary to the
business interest of his employer and in furtherance of the agent’s own, personal
interests. See, Graham v. Cargill, Inc., 2011 WL 5429316, **3-4 (W.D. Okla. Nov.
9, 2011) (summary judgment stage); Taverna v. First Wave, Inc., 2010 WL 4930583,
*14 (N.D. Okla. Nov. 30, 2010) (summary judgment stage); Sanders v. State of
Oklahoma ex rel. Oklahoma Workers’ Compensation Comm., 2016 WL 1737135,
*5 (W. D. Okla. May 2, 2016) (motions to dismiss stage).
       The complaint alleges no facts which plausibly show or suggest that Gallogly
or Harper’s acts of interference, misguided or improper as plaintiff would argue they
were, were acts to further Gallogly or Harper’s personal interests rather than the
interests of OU. Accordingly, the exception to the general rule does not apply, and




6
  Other cases cited and described in Martin, at 897, n.8, include: Hoschler v. Kozlik, 529 N.W. 2d
822 (Neb. 1995) (employee of corporation not liable if he acts in his official capacity on behalf of
the corporation and not as an individual for his individual advantage); Murray v. Bridgeport Hosp.,
480 A.2d 610 (Conn. 1984) (agent can be liable for interference if agent did not act legitimately
within agent’s scope of duty but used the corporate power improperly for personal gain);
Holloway v. Skinner, 898 S. W. 2d 793 (Tex. 1995) (plaintiff must show officer of a corporation
acted in a fashion so contrary to the corporation’s best interests that the officer’s actions could
only have been motivated by personal interests); emphasis added.

                                                 7
plaintiff’s tortious interference claim against Gallogly and Harper fails as a matter
of law. This is not a close issue.
                                     Conclusion
        After careful consideration, defendants’ motion to dismiss the tortious
interference claim is GRANTED. The court notes that plaintiff has not requested
leave to amend. The tortious interference claim is accordingly DISMISSED with
prejudice under Rule 12(b)(6), Fed. R. Civ. P.
        This action will continue as an action which alleges an Equal Pay Act claim
against OU, and a First Amendment claim against Gallogly and Harper under 42
U.S.C. § 1983.
        IT IS SO ORDERED this 5th day of August, 2019.




19-0241p001 rev_.docx




                                         8
